Citation Nr: 0730792	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-42 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for psoriatic arthritis of the right hand.

2.  Entitlement to a disability evaluation in excess of 10 
percent for psoriatic arthritis of the left hand.

3.  Entitlement to a compensable (increased) disability 
evaluation for bilateral hearing loss for the period prior to 
November 14, 2005.

4.  Entitlement to a disability evaluation in excess of 10 
percent for bilateral hearing loss for the period from 
November 14, 2005, forward.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied increased evaluations for psoriatic 
arthritis of the right hand and left hand, each rated as 10 
percent disabling, and a compensable (increased) rating for 
bilateral hearing loss.  By a rating action dated in December 
2005, the noncompensable disability rating assigned to the 
veteran's bilateral hearing loss was increased to 10 percent, 
effective from November 14, 2005.

The veteran was provided a personal hearing at the RO before 
the undersigned in August 2006.  A transcript of the hearing 
is associated with the claims file.

In October 2006, the Board remanded the claims on appeal to 
the RO, via the Appeals Management Center (AMC), for further 
development.  The RO/AMC completed all requested action, 
continued denial of the veteran's claims (as reflected in the 
February 2007 supplemental statement of the case (SSOC)), and 
returned the matters to the Board for further appellate 
action.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Psoriatic arthritis of the right hand is characterized by 
full range of motion, stiffness, tenderness, and painful 
motion.

3.  Psoriatic arthritis of the left hand is characterized by 
full range of motion, stiffness, tenderness, painful motion, 
and minimal swelling.

4.  Prior to November 14, 2005, audiometric testing revealed 
Level II hearing in the right ear and Level IV hearing in the 
left ear.

5.  Since November 14, 2005, audiometric testing has revealed 
Level IV hearing in the right ear and Level IV hearing in the 
left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
psoriatic arthritis of the right hand are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.59, 4.71a, 
Diagnostic Codes 5003, 5228, 5229 (2007).

2.  The criteria for a rating in excess of 10 percent for 
psoriatic arthritis of the left hand are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.59, 4.71a, 
Diagnostic Codes 5003, 5228, 5229 (2007).

3.  The criteria for a compensable rating for bilateral 
hearing loss, prior to November 14, 2005, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.350, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 
6100), and 4.86 (2007).

4.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss, since November 14, 2005, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.350, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 
6100), and 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a March 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate claims for an 
increased rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  A March 2006 RO letter 
informed the appellant how disability evaluations and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  Further, the February 2007 
SSOC reflects readjudication of the claims after issuance of 
the above letters.  Hence, the appellant is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as reports of VA examination and outpatient 
treatment records from the VA Medical Center (VAMC) in 
Cleveland, Ohio.  A transcript of the veteran's August 2006 
Board hearing is also of record.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).




A.  Psoriatic Arthritis of the Right and Left Hands

The veteran is rated for psoriatic arthritis of the right and 
left hands under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
pursuant to which arthritis is rated.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows:  with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted; with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

Limitation of motion of the hand is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230.  A 
noncompensable rating is warranted for limitation of motion 
of either thumb if there is a gap of less than one inch (2.5 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 10 percent rating is 
warranted for limitation of motion of either thumb if there 
is a gap of one to two inches between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
20 percent rating is warranted for limitation of motion of 
either thumb if there is a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228 (2007).

A noncompensable rating is warranted for limitation of motion 
of either index or long finger if there is a gap of less than 
one inch (2.5 cm.) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and; extension is limited by no more than 30 
degrees.  A 10 percent rating is warranted for limitation of 
motion of either index or long finger if there is a gap of 
one inch or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2007).

Any limitation of motion of either ring or little finger is 
noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230 
(2007).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which a claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the medical evidence of record in light of the 
above-noted legal criteria, the Board finds that a rating in 
excess of 10 percent for psoriatic arthritis of the right 
hand and a rating in excess of 10 percent for psoriatic 
arthritis of the left hand are not warranted.

On April 2003 VA orthopedic examination, the veteran 
complained of pain in his right index, middle, and ring 
finger and his left middle and ring finger.  He stated that 
it hurt all the time and there was nothing to increase the 
pain, but the pain decreased a little bit.  He had tried 
nonsteroidal anti-inflammatories without any relief.  He 
stated that he had clumsiness at work but he was able to 
work.  He reported stiffness of his hands and increased 
stiffness in the morning.  Physical examination revealed that 
there was tenderness in his joints of his left hand, index, 
middle, and ring finger at the metacarpal phalangeal, distal 
interphalangeal, and proximal interphalangeal joints.  There 
was minimal swelling.  The veteran was neurovascularly intact 
at the extensor pollicis longus, flexor pollicis, longus 
tendon function, as well as ulnar and radial nerves.  The 
veteran had normal motion of his thumb and fingers even 
though he described it as being stiff.  He was able to 
approximate the tip of his thumb to all his fingers.  He was 
also able to flex his fingers to the median transverse 
crease.  His grip strength was normal.  He had normal range 
of motion of all these fingers and had full extension as well 
as normal flexion.

His right hand had a similar examination with tenderness at 
the metacarpal phalangeal, distal interphalangeal, and 
proximal interphalangeal joints of his small, index, middle, 
and ring fingers.  He was neurovascularly intact at the 
extensor pollicis longus, flexor pollicis longus, intrinsic 
function, as well as median, ulnar, and radial nerves.  He 
had full range of motion of these digits with full extension 
as well as full flexion.  He was able to flex even though he 
stated that he had some stiffness with this movement.  He 
appeared to be limited by fatigue or by pain in these 
movements.  The veteran was able to touch each of his tips of 
his fingers with his thumb as well as flex his fingers to his 
median palmar crease.  X-ray examinations revealed minimal 
arthritis at the proximal interphalangeal joints of his 
index, ring, little, and middle fingers of both hands.  His 
metacarpal phalangeal and his distal interphalangeal joints 
appeared intact.  There was also no obvious destruction of 
the joints.  The examiner noted that the veteran's stiffness 
might be related to a rheumatologic condition.

On November 2005 VA examination, the veteran reported that he 
had pain, soreness, tenderness and stiffness in his hands 
when he first woke up in the morning and he had a lot of 
stiffness in the hands.  He also reported that repetitive use 
and weather changes bothered his hands.  He had flare ups on 
a weekly basis.  Repetitive use caused more pain, soreness, 
and tenderness.  Physical examination of the right hand 
revealed some pain and tenderness of the distal 
interphalangeal joints and a little bit of the proximal 
interphalangeal joints but no other swelling or deformity was 
noted in the right hand.  He could get pulps to palms 
normally.  There was full complete range of motion in the 
proximal interphalangeal and distal interphalangeal joints 
and all the fingers of the right hand.  He had good grip and 
grasp.  The left hand was the same with some nail deformity 
and some tenderness and soreness over the distal 
interphalangeal joints and a little bit over the proximal 
interphalangeal joints but no other swelling or deformity 
noted there.  He could get the pulps to palms.  Normal grip 
and grasp and normal dexterity in the left hand was also 
noted.  There was no other swelling or deformity in either 
hand noted on examination.  According to DeLuca, repetitive 
use caused increase in ache and pain, soreness, tenderness 
and fatigability.  There was no change noted on current 
examination.  Any other range of motion changes were 
speculative.  X-rays of the hands revealed minimal arthritis.

On December 2006 VA examination, the veteran reported that he 
had aching and pain in his hands that he rated as three to 
four out of 10, but when he had flare-ups, he rated the pain 
as seven to eight out of ten.  The examiner noted that the 
additional limitation of motion on flare-ups was not 
measurable because the veteran did not currently have a 
flare-up; however, the veteran complained that on flare-ups, 
he had more aching, stiffness, and poor limited motion.  
Physical examination of the right hand revealed no swelling 
or joint deformity.  He could get pulps to palms.  He had 
full and complete range of motion in all the small joints of 
the fingers and thumb on examination.  He had excellent 
strength and excellent dexterity.  Examination of the left 
hand revealed no swelling or deformity in the joints.  He 
could get pulp to palms normally.  Normal grip and grasp and 
normal dexterity was noted.  There was no range of motion 
loss noted in the fingers or thumbs of either hand.  
According to DeLuca, repetitive use and weather changes did 
cause symptomatic change with increasing stiffness, but no 
range of motion change could be determined on examination.  
The examiner noted that any other range of motion change 
would be speculative.

The Board notes that according to the medical evidence of 
record, neither the veteran's right nor left hand psoriatic 
arthritis meets the criteria for a rating in excess of 10 
percent.  In this regard, although the veteran complains of 
pain, soreness, and stiffness in his bilateral hands, on 
objective examination, the veteran is noted to have full 
range of motion of his right and left hands.  In addition, he 
was noted to be able to touch the tips of all fingers to his 
thumb and to flex his fingers to his median palmar crease.  
As a rating in excess of 10 percent for psoriatic arthritis 
of the hand requires limitation of motion of either the thumb 
or the index or long finger, and the veteran is not shown to 
have any limitation of motion of the hand or the fingers, the 
Board finds that ratings in excess of 10 percent each for his 
right and left hand psoriatic arthritis is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5228-5229 (2007).

Regarding the rating criteria for arthritis as found in 
38 C.F.R. § 4.71a, Diagnostic Code 5003, the veteran's right 
and left hand psoriatic arthritis also do not warrant ratings 
in excess of 10 percent for either hand.  In this regard, for 
the purposes of rating disability from arthritis, multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities are considered groups of 
minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45(f).  Therefore, as a rating in excess of 10 
percent requires involvement of two or more major joints with 
occasional incapacitating exacerbations, the Board finds that 
the veteran does not meet these criteria.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  In this regard, each of the veteran's 
hands represents only one major joint.  Further, the veteran 
has not been shown to have any incapacitating exacerbations.  
Hence, ratings in excess of 10 percent for the veteran's 
right and left hand psoriatic arthritis are not warranted.

Even considering functional loss due to pain or fatigue, 
although the veteran complained of painful motion, and 
fatigue was noted on objective examination after range of 
motion testing, range of motion findings on repetitive 
testing revealed that the veteran had no additional 
limitation of motion after repetitive use and the veteran 
continued to have full range of motion.  In addition, 
although the veteran reported having limitation of motion 
during flare-ups, any additional limitation of motion could 
not be determined on objective examination.  Therefore, the 
Board finds that even considering functional loss due to pain 
or fatigue, the veteran's range of motion does not meet the 
criteria for ratings in excess of 10 percent each for the 
right and left hand psoriatic arthritis.  Hence, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, have 
been considered, but provide no basis for assignment of any 
higher rating based on limited motion.

For all the foregoing reasons, the claims for ratings in 
excess of 10 percent each for right and left hand psoriatic 
arthritis must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not for application in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Bilateral Hearing Loss

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluations.  Ratings for hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2007).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated, as 
follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. § 4.86 (2007).

In this case, the record does not reveal pure tone thresholds 
meeting the definition of an exceptional pattern of hearing 
impairment for either ear under 38 C.F.R. § 4.86.  Hence, the 
use of this provision is not for application in this case.

1.  Prior to November 14, 2005

Prior to November 14, 2005, the veteran was assigned a 
noncompensable rating for bilateral hearing loss.  

An April 2003 VA audiological evaluation revealed a moderate 
sensorineural hearing loss of the right ear and a moderately 
severe sensorineural hearing loss of the left ear.  On 
audiometric testing, pure tone thresholds, in decibels, were 
reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
30
75
80
49
LEFT
20
60
75
80
59

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear, and 80 percent in the left ear.

Applying the criteria for evaluating bilateral hearing loss 
to the results of the April 2003 audiometric evaluation, 
results in designations of Level II hearing in the right ear, 
and Level IV hearing in the left ear, based on application of 
the reported findings to Tables VI and VII.  These findings 
warrant a 0 percent (noncompensable) rating under 38 C.F.R. 
§§ 4.85, Diagnostic Code 6100 (2007).

Hence, according to the medical evidence of record, prior to 
November 15, 2007, a compensable rating for the veteran's 
bilateral hearing loss is not warranted.


2.  Since November 15, 2007

A November 2005 VA audiological evaluation revealed a 
moderate high frequency sensorineural hearing loss of the 
right ear and a moderately severe sensorineural hearing loss 
of the left ear.  On audiometric testing, pure tone 
thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
40
75
85
53
LEFT
20
60
80
80
60

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear, and 80 percent in the left ear.

Applying the criteria for evaluating bilateral hearing loss 
to the results of the November 2005 audiometric evaluation, 
results in designations of Level IV hearing in the right ear, 
and Level IV hearing in the left ear, based on application of 
the reported findings to Tables VI and VII.  These findings 
warrant a 10 percent rating under 38 C.F.R. §§ 4.85, 
Diagnostic Code 6100 (2007).

A November 2006 VA audiological evaluation revealed a 
moderate high frequency sensorineural hearing loss of the 
right ear and a moderately severe high frequency 
sensorineural hearing loss of the left ear.  On audiometric 
testing, pure tone thresholds, in decibels, were reported as 
follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
40
80
85
54
LEFT
20
60
80
80
60

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear, and 80 percent in the left ear.

Applying the criteria for evaluating bilateral hearing loss 
to the results of the November 2006 audiometric evaluation, 
results in designations of Level IV hearing in the right ear, 
and Level IV hearing in the left ear, based on application of 
the reported findings to Tables VI and VII.  These findings 
warrant a 10 percent rating under 38 C.F.R. §§ 4.85, 
Diagnostic Code 6100 (2007).

Hence for the period since November 15, 2007, a rating for 
bilateral hearing loss in excess of 10 percent is not 
warranted.

3.  Both periods

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In other words, the Board 
is bound by law to apply VA's rating schedule based on the 
veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

For all the foregoing reasons, the claims for increased 
ratings for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not for application in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).







ORDER

A disability evaluation in excess of 10 percent for psoriatic 
arthritis of the right hand is denied.

A disability evaluation in excess of 10 percent for psoriatic 
arthritis of the left hand is denied.

A compensable (increased) disability evaluation for bilateral 
hearing loss for the period prior to November 14, 2005, is 
denied.

A disability evaluation in excess of 10 percent for bilateral 
hearing loss for the period from November 14, 2005, forward, 
is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


